DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Each instance of the word “traverse” should be replaced with the word --transverse--. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows: 
“1. An expandable interbody spacer having a longitudinal axis, a proximal end and a distal end, and an anterior side and a posterior side, comprising: a housing; an upper endplate having an upper contact surface; a lower endplate having a lower contact surface; an upper anterior expander connected to the upper endplate; the upper anterior expander having at least one lower ramp; a lower anterior expander connected to the lower endplate; the lower anterior expander having at least one upper ramp; an upper posterior expander connected to the upper endplate; the upper posterior expander having at least one lower ramp; a lower posterior expander connected to the lower endplate; the lower posterior expander having at least one upper ramp; an anterior actuator including at least one upper ramp portion for engaging the at least one lower ramp of the upper anterior expander and at least one lower ramp portion for engaging the at least one upper ramp of the lower anterior expander; the anterior actuator having a threaded bore; a posterior actuator including at least one upper ramp portion for engaging the at least one lower ramp of the upper posterior expander and at least one lower ramp portion for engaging the at least one upper ramp of the lower posterior expander; the posterior actuator having a threaded bore; an anterior drive screw threadably engaged with the threaded bore of the anterior actuator; the anterior drive screw laterally and longitudinally fixed and rotatable with respect to the housing; whereby rotation of the anterior drive screw causes the anterior actuator to move along the longitudinal axis and the at least one lower ramp of the upper anterior expander slideable against the at least one upper ramp portion of the anterior actuator to cause the upper anterior expander and connected upper endplate to move along an axis [[traverse]] transverse to the longitudinal axis and the at least one upper ramp of the lower anterior expander slideable against the at least one lower ramp portion of the anterior actuator to cause the lower anterior expander and connected lower endplate to move along an axis [[traverse]] transverse to the longitudinal axis; and a posterior drive screw threadably engaged with the threaded bore of the posterior actuator; the posterior drive screw laterally and longitudinally fixed and rotatable with respect to the housing; whereby rotation of the posterior drive screw causes the posterior actuator to move along the longitudinal axis and the at least one lower ramp of the upper posterior expander slideable against the at least one upper ramp portion of the posterior actuator to cause the upper posterior expander and connected upper endplate to move along an axis [[traverse]] transverse to the longitudinal axis and the at least one upper ramp of the lower posterior expander slideable against the at least one lower ramp portion of the posterior actuator to cause the lower anterior expander and connected lower endplate to move along an axis [[traverse]] transverse to the longitudinal axis.” 

Claim 2 is objected to because of the following informalities and should be amended as follows: 
“2. The expandable interbody spacer of claim 1 wherein rotation of the anterior drive screw in a first direction causes the anterior actuator to move along the longitudinal axis in a first direction to increase the separation between the upper endplate and the lower endplate along the anterior side; and wherein rotation of the posterior drive screw in a second direction opposite to the first direction causes the posterior actuator to move along the longitudinal axis in the first direction to increase the separation between the upper endplate and the lower endplate along the posterior side.” 

Claim 6 is objected to because of the following informalities and should be amended as follows: 
“6. The expandable interbody spacer of claim 1 further including an anchor socket and a lock socket integrally formed with the upper endplate and the lower endplate; the anchor socket being configured to receive a bone anchor; and a lock rotatably received in the lock socket and configured to cover the anchor socket.”

Claim 7 is objected to because of the following informalities and should be amended as follows: 
“7. An instrument for an expandable interbody spacer having an anterior side and a posterior side comprising: a housing having an anterior gear chamber interconnected to a posterior gear chamber; an anterior rod extending from a proximal end to a distal end and rotatably connected to the housing; the anterior rod having a spacer-engaging tip at the distal end and a handle at the proximal end; a posterior rod extending from a proximal end to a distal end and spaced apart from the anterior rod; the posterior rod being rotatably connected to the housing; the posterior rod having a spacer-engaging tip at the distal end aligned with the spacer-engaging tip of the anterior rod; a posterior gear fixed to the proximal end of the posterior rod and located inside the posterior gear chamber; an anterior gear connected concentrically to the anterior rod; the anterior gear located inside the anterior gear chamber and movable longitudinally with respect to the anterior rod; and an actuator configured to move the anterior gear along the anterior rod between a disengaged position in which the anterior gear is disengaged from the posterior gear and an engaged position in which the anterior gear is engaged with the posterior gear; wherein rotation of the handle causes rotation of both the anterior rod and the posterior rod when in the engaged position.”

Claim 8 is objected to because of the following informalities and should be amended as follows: 
“8. The instrument of claim 7 wherein when in [[a]] the disengaged position, rotation of the handle causes rotation only of the anterior rod.”


Claim 9 is objected to because of the following informalities and should be amended as follows: 
“9. The instrument of claim 7 wherein when in [[an]] the engaged position, rotation of the handle in a first direction causes rotation of the anterior rod in a first direction and rotation of the posterior rod in a second direction opposite to the first direction.”


Claim 12 is objected to because of the following informalities and should be amended as follows: 
“12. The instrument of claim 7 wherein the anterior rod and the posterior rod are laterally and longitudinally fixed to the housing.”


Claim 13 is objected to because of the following informalities and should be amended as follows: 
“13. The instrument of claim 7 further including an inserter having a proximal end and a distal end; the anterior rod and the posterior rod insertable into the inserter at the proximal end; the inserter configured to connect to the housing.”


Claim 15 is objected to because of the following informalities and should be amended as follows: 
“15. An expandable spacer and instrument system; comprising: an expandable spacer having an anterior side and a posterior side along a longitudinal axis; such that rotation of the anterior drive screw moves the anterior actuator along the longitudinal axis which moves the upper endplate and the lower endplate along an axis [[traverse]] transverse to the longitudinal axis to increase or decrease a height of the expandable spacer along the anterior side; and a posterior drive screw longitudinally fixed to the housing and threadingly connected to a posterior actuator along the posterior side such that rotation of the posterior drive screw moves the posterior actuator along the longitudinal axis which moves the upper endplate and the lower endplate along [[the]] an axis [[traverse]] transverse to the longitudinal axis to increase or decrease a height of the expandable spacer along the posterior side; an instrument including an anterior rod connected to an instrument housing[[;]], the anterior rod having a handle at a proximal end and a tip at a distal end for engaging the anterior drive screw, wherein rotation of the anterior rod in a first direction rotates the anterior drive screw in the first direction; an anterior gear connected to and rotatable with the anterior rod; the posterior rod in a second direction opposite to the first direction to increase the distance between the upper and lower endplates along both the anterior and posterior sides; and wherein, when the anterior gear is not engaged with the posterior gear, rotation of the anterior rod in [[a]] the first direction rotates the anterior gear in the first direction to increase the distance between the upper and lower endplates along only the anterior side to angulate the upper and lower endplates.”


Claim 17 is objected to because of the following informalities and should be amended as follows: 
“17. The system of claim 15 wherein the instrument further includes a gauge configured to mimic the configuration of the expandable spacer.”
Claim 18 is objected to because of the following informalities and should be amended as follows: 
“18. The system of claim 16 wherein the gauge includes: an anterior side and a posterior side along a longitudinal axis; transverse to the longitudinal axis to increase or decrease a height of the gauge along the anterior side; and wherein rotation of the posterior rod moves the posterior gauge actuator along the longitudinal axis with respect to the posterior rod and moves the upper and lower gauge endplates along an axis [[traverse]] transverse to the longitudinal axis to increase or decrease a height of the gauge along the posterior side.”

Claim 19 is objected to because of the following informalities and should be amended as follows: 
“19. The system of claim 18 wherein the upper and lower gauge endplates include openings, and the gauge includes a face with graduated markings located within the openings of the upper and lower gauge endplates.”
Claim 20 is objected to because of the following informalities and should be amended as follows: 
“20. The system of claim 15 wherein the instrument further includes an inserter including a proximal end and a distal end, the inserter configured to receive the anterior and posterior rods at the proximal end thereof and configured to connect to the expandable spacer at the distal end thereof.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9, 12 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (WIPO Pub No. WO 2019/022976).
Regarding Claim 7, Rogers et al. discloses an instrument (Figs. 21A-21B & 22-26, Paragraphs [0120-132]) for an expandable interbody spacer (spinal implant device, Paragraph [0132]) having an anterior side and a posterior side comprising: a housing (410, Fig. 21A-21B) having an anterior gear chamber (internal cutout/chamber in 410 for gear assembly portion 408b, Fig. 21A) interconnected to a posterior gear chamber (internal cutout/chamber in 410 for gear assembly portion 408a, Fig. 21A); an anterior rod (406, Fig. 21A) extending from a proximal end (end near 408) to a distal end (end near 416) and rotatably connected to the housing (Paragraph [0121]); the anterior rod having a spacer-engaging tip (416) at the distal end and a handle (402, Figs. 21A-21B) at the proximal end; a posterior rod (404, Fig. 21A) extending from a proximal end (end near 408) to a distal end (end near 414) and spaced apart (spaced parallel to) from the anterior rod; the posterior rod being rotatably connected to the housing (Paragraph [0123]); the posterior rod having a spacer-engaging tip (414) at the distal end aligned with (spaced parallel to) the spacer-engaging tip of the anterior rod (Fig. 21B); a posterior gear (408a, Fig. 21B & 24-26) fixed to the proximal end of the posterior rod and located inside the posterior gear chamber (Figs. 24-26, Paragraph [0129]); an anterior gear (408B, Fig. 21B & 24-26) connected concentrically to the anterior rod; the anterior gear located inside the anterior gear chamber and movable longitudinally with respect to the anterior rod (Figs. 24-26, Paragraph [0128]); and an actuator (408c, Figs. 23, 24-26) configured to move the anterior gear along the anterior rod (Paragraph [0128-0129]) between a disengaged position (see Fig. 25) in which the anterior gear is disengaged from the posterior gear and an engaged position (see Fig. 24) in which the anterior gear is engaged with the posterior gear; wherein rotation of the handle causes rotation of both the anterior rod and the posterior rod when in the engaged position (Paragraphs [0130-0131]).
Regarding Claim 8, Rogers et al. discloses wherein when in the disengaged position, rotation of the handle causes rotation only of the anterior rod (Paragraph [0130]).
Regarding Claim 9, Rogers et al. discloses wherein when in the engaged position, rotation of the handle in a first direction causes rotation of the anterior rod in a first direction and rotation of the posterior rod in a second direction opposite to the first direction (Paragraphs [0123, 0130-0131]).
Regarding Claim 12, Rogers et al. discloses wherein the anterior rod and the posterior rod are laterally and longitudinally fixed to the housing (Figs. 24-26).
Regarding Claim 14, Rogers et al. discloses wherein rotation of the anterior rod rotates the anterior gear (Paragraphs [0123, 0130-0131]).



Allowable Subject Matter
Claims 1-6 & 15-20 are allowed. (see claim objections above)
Claims 10, 11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (see claim objections above)
The following is an examiner’s statement of reasons for allowance/reasons for indicating allowable subject matter: With respect to Claims 1-6 & 15-20: independent Claims 1 & 15 of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features. 
With respect to Claims 10-11 & 13: Rogers et al. fails to disclose that the actuator is threaded to the housing and connected to a collar configured to engage the anterior gear, and a spring located inside a spring chamber formed in the housing, and an inserter, wherein the anterior and posterior rods are insertable into the inserter which is configured to connect to the housing. Furthermore, there is no reasonable motivation to modify Rogers et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775